Citation Nr: 0622822	
Decision Date: 07/31/06    Archive Date: 08/10/06

DOCKET NO.  00-05 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from January 1951 to January 
1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the New Orleans, 
Louisiana, regional office (RO) of the Department of Veterans 
Affairs (VA).  

The veteran's appeal was previously before the Board in 
August 2003, but was remanded for additional development.  
The requested development has been completed, and the case 
has been returned to the Board for further review.  

The issue of entitlement to service connection for a low back 
disability on a de novo basis is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Entitlement to service connection for a low back 
disability was denied in a March 1991 rating decision.  

2.  Evidence received since the most recent denial of the 
veteran's claim includes material that has not previously 
been considered, and which relates to a previously 
unestablished fact necessary to substantiate the claim.  


CONCLUSIONS OF LAW

1.  The March 1991 Board decision which denied entitlement to 
service connection for a low back disability is final.  
38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 
(2005).  

2.  The veteran has submitted new and material evidence 
regarding his claim for service connection for a low back 
disability, and his claim is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he has submitted new and material 
evidence to reopen his claim for service connection for a low 
back disability.  He argues that the additional medical 
records he has submitted show that his back disability 
existed prior to the post service injury to which previous VA 
decisions have suggested is the cause of current back 
disability, and which state that the disability has existed 
since active service.  

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal, further assistance is unnecessary to aid the 
veteran in reopening his claim.  

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2005).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez, 11 Vet. App. 415, 419 (1998) (citing 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Service 
connection requires the presence of a current disability.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

If arthritis becomes manifest to a degree of 10 percent 
within one year of separation from active service, then it is 
presumed to have been incurred during active service, even 
though there is no evidence of arthritis during service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.307, 3.309 (2005).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495.  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis using the word 
"chronic".  38 C.F.R. § 3.303(b).  

If a disorder is not chronic, it may still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology.  Savage, 10 Vet. 
App. at 496-97.  Again, whether medical evidence or lay 
evidence is sufficient to relate the current disorder to the 
in-service symptomatology depends on the nature of the 
disorder in questions.  Id. 

The record shows that the veteran's original claim for 
service connection for a low back disability was denied in a 
March 1991 Board decision.  When a claim is disallowed by the 
Board, it may not thereafter be reopened and allowed, and no 
claim based upon the same factual basis shall be considered.  
When a claimant requests that a claim be reopened after an 
appellate decision and submits evidence in support thereof, a 
determination as to whether such evidence is new and material 
must be made and, if it is, whether it provides a new factual 
basis for allowing the claim.  38 U.S.C.A. § 7104(b); 
38 C.F.R. § 20.1105.  

A veteran may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence is 
defined as existing evidence not previously submitted to the 
VA, and material evidence is defined as existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

The March 1991 Board decision considered the veteran's 
available service medical records, an April 1983 VA 
examination report, a December 1987 statement from J.C.F., 
M.D., "buddy" statements from C.M., and a transcript of the 
veteran's testimony at a hearing.  Dr. J.C.F. wrote that the 
veteran's back disability dated from a boating injury in 
1979.  Based on this evidence, the Board concluded that there 
was no showing of a chronic back disability during service, 
that the first objective evidence of a chronic back 
disability was not until many years after discharge from 
service, and that the current back disability was unrelated 
to any incident during service.  

The evidence received since the March 1991 Board decision 
includes VA treatment records dated 1974, and an additional 
October 1996 statement from Dr. J.C.F.  

The 1974 VA treatment records show that the veteran was seen 
for complaints of low back pain.  The back pain was said to 
have begun in service with a back injury.  

The October 1996 statement from Dr. J.C.F. stated that the 
veteran had suffered from low back pain for many years.  The 
doctor wrote that the veteran's back problem dated back to an 
injury while he was in military service in 1952.  The veteran 
had injured his back in a fall, and subsequently developed a 
chronic backache.  This disability was worsened by the second 
injury in 1979.  

The Board finds that the 1974 VA treatment records and the 
October 1996 private medical records constitute new and 
material evidence.  These records are both new, in that they 
contain information that was not considered by the March 1991 
Board decision.  They are also material because it relates to 
an unestablished fact that was a basis for the March 1991 
denial.  The March 1991 denial was based in part on a lack of 
evidence relating the veteran's current back disability to an 
event or injury in service.  The additional evidence purports 
to show a relationship between the veteran's current back 
disability and an injury to the back during active service.  
Therefore, as the evidence is both new and material, the 
veteran's claim for service connection for a low back 
disability is reopened.  


ORDER

New and material evidence has been submitted and the claim 
for service connection for a low back disability is reopened. 


REMAND

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The threshold for 
getting an examination under the VCAA is low.  McLendon 
v.Nicholson, No. 04-0185 (June 5, 2006); Buchanon v. 
Nicholson, No. 05-7174 (Fed. Cir. Jun. 14, 2006).

The veteran contends that he has experienced back pain that 
has become progressively worse since his discharge from 
service.  He has testified that he suffered an injury to his 
back in service, and has submitted a supporting statement 
from a witness to his injury.  The veteran has also submitted 
VA treatment records and a letter from a private doctor that 
gives a history of back pain since service.  It is unclear 
whether the doctor reviewed the evidence contained in the 
claims folder, or whether the doctor was expressing his 
opinion or merely reciting the history supplied by the 
veteran.  The veteran through his representative has 
requested that an opinion be obtained.  The Board finds that 
a VA examination is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
neurologic or orthopedic examination to 
determine the etiology of his claimed low 
back disability.  All indicated tests and 
studies should be conducted.  The claims 
folder must be made available to the 
examiner for review in conjunction with 
the examination.  

After the review of the claims folder and 
completion of the examination, the 
examiner should answer the following 
question:  Is it as likely as not (50 
percent probability or more) that the 
veteran's current back disability is 
related to the fall he sustained during 
active duty or to any other incident 
during active duty? 

While the examiner should review the 
entire record before expressing the 
opinion, his or her attention is invited 
to the service medical records, the 1974 
VA treatment records, the VA and private 
treatment records from 1979, and the 
various letters of Dr. Fitter.  Further, 
it should be noted that the March 1951 
documented in records from the Surgeon 
General's office shows diagnosis of a 
cold.  The reasons and bases for all 
opinions should be provided.  

2.  After the development requested above 
has been completed to the extent 
possible, the AMC or RO should re-
adjudicate the claim.  If the benefits 
sought on appeal remain denied, the 
veteran and representative should be 
furnished a supplemental statement of the 
case.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination(s) requested in this remand is 
to obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2005) 
failure to cooperate by attending the requested VA 
examination(s) may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


